DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/19 is being considered by the examiner.

				Claim Status
Claims 38-45, 51-59, 61-66, 68, and 69 are pending and claims 1-37, 46-50, 60, and 67 are cancelled.

Claim Objections
Claim 61 is objected to because of the following informalities:  Please remove “kit”. It is duplicated and currently says “kit kit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boege (US Patent 8,591,836).

Regarding Claim 38, Boege teaches an integral assembly of a plurality of spaced containers arranged in an aligned series, wherein each container includes a visual indicator to distinguish a container in the plurality from an additional container in the plurality. (An example of a sample well tray 10 with a plurality of sample wells 12 is shown in FIG. 1D. It should be understood that any type of sample well tray can be used. Sample well trays typically have a plurality of sample wells for holding a biological sample. FIG. 1A shows a sample well 12 of a sample well tray 10. A sample well tray can have a rectangular shape with a matrix of sample wells 12 contained therein. Note the A-H and the 1-12. Each container would have a letter and number associated with the well or container. Col. 4, lines 2-9.)

Claims 52, 53, 54, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edens (US Pub 2014/0112845).

Regarding Claim 52, Edens teaches a receptacle holder (FIG. 28, holder 212) comprising (i) a top surface and a top surface support (see top surface, approximately where 2808 is in Fig. 28; [0204]  For example, the tube strips 210 may have lower ribs 1704 (FIG. 17) that rest on the lip 2816 to support the tube strips 210, while still providing access to the channels 1700 and inboard tabs 1706.); (ii) a plurality of receptacles positioned on the top surface and configured to receive an integral 

Regarding Claim 53, Edens teaches the holder of claim 52 wherein the integral assembly comprises an alignment element and the plurality of receptacles comprises an alignment element receptacle configured to receive the alignment element (For example, lower ribs 1704 at each end of each tube strip 210 may rest on the upper lip 2816 of the tube strip holder 212 when the tube strip holder 212 is not mounted on the heating block 2802. But when the parts are assembled to the heating block 2802, the heating wells 2818 may support the bottoms of the tubes 1708 to leave a small gap 3000 between the lower ribs 1704 and the upper lip 2816.).  

Regarding Claim 54, Edens teaches the holder of claim 52 wherein the plurality of receptacles is arranged in an array (Edens teaches in FIG. 2. [0070] In this embodiment, each tube strip 210 has four tubes, each tube strip rack 208 can hold up to six tubes strips 210. Nine tube strip racks 208 are illustrated, but eight racks 208 or other numbers of racks 208 may be provided. The tube strip racks 208 may be provided in adjacent lanes 202, or otherwise distributed. Fig. 28 shows an array of sample tubes and receptacles arranged in an array.)

Claim 56, Edens teaches the holder of claim 54 wherein the array comprises a 1 x 4, 2 x 4, 3 x 4, 4 x 4, 5 x 4, 6 x 4, 7 x 4, 8 x 4, 9 x 4, or 10 x 4 array of receptacles (Edens teaches in FIG. 2. [0070] In this embodiment, each tube strip 210 has four tubes, each tube strip rack 208 can hold up to six tubes strips 210. Nine tube strip racks 208 are illustrated, but eight racks 208 or other numbers of racks 208 may be provided. The tube strip racks 208 may be provided in adjacent lanes 202, or otherwise distributed. Fig. 28 shows an array of sample tubes and receptacles arranged in an array. It is a 6 x 4.) 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 38, 39, 40, 43, and 45 is rejected under 35 U.S.C. 103 as being unpatentable over Hovatter (US Patent 5,722,553), in view of Smernoff (US Patent 4,604,263).

Regarding Claim 38, Hovatter teaches an integral assembly of a plurality of spaced containers arranged in an aligned series (In Fig. 1, Structurally, the integral assembly comprises a multiplicity, say eight or more, of microcentrifuge or other reagent tubes, injection molded from a suitable plastic, each tube in the assembly designated generally by the numeral 1, and the entire integral assembly of multiple tubes designated generally as an assembly by the numeral 2. Col. 1, lines 35-40.), 
Hovatter is silent to wherein each container includes a visual indicator to distinguish a container in the plurality from an additional container in the plurality.  
Smernoff teaches in the related art of cells (vessels) for samples. In an apparatus 10 which includes a plurality of the tubes 32, the tubes 32 are preferably each coded as for example by making each of the tubes 32 a different color so that each of the tubes 32 when placed in a correspondingly coded one of the cavities 40 will receive a gas composition which originally came from a particularly known and coded one of the gas vessels 14. Thus for example one of the tubes 12 could conceivably be red in color and this tube 12 would then be aligned, for example, next to a red dot and would receive flow from a cylinder 14 which was coded to a red color. Alternatively to the use of color codes, one can of course use upraised bumps, markings, numerals or the like. Col. 6, lines 51-63.


Regarding Claim 39, modified Hovatter teaches the assembly of claim 38 wherein the spaced containers are arranged in the aligned series by a series of aligned tethers (Hovatter teaches the integral connection between adjacent tubes is formed by a strap or tether 13.  See Fig. 2). 

Regarding Claim 40, modified Hovatter teaches the assembly of claim 39 wherein the plurality of spaced containers are arranged in an elongated uninterrupted strip  The integral connection between adjacent tubes is formed by a strap or tether 13  See Fig. 1).  

Regarding Claim 43, modified Hovatter teaches the assembly of claim 38 wherein the containers comprise vials, test tubes, microtube tubes, or combinations thereof (Hovatter teaches structurally, the integral assembly comprises a multiplicity, say eight or more, of microcentrifuge or other reagent tubes, injection molded from a suitable plastic, each tube in the assembly designated generally by the numeral 1. See Fig. 1 and teachings of claim 1).  

Regarding Claim 45, modified Hovatter teaches the assembly of claim 38 wherein the visual indicator comprises a pattern or color (see teachings of Smernoff, for color, teachings in claim 1).  

Claims 41, 42, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hovatter (US Patent 5,722,553), in view of Smernoff (US Patent 4,604,263), and further in view of Edens (US Pub 2014/0112845).

Regarding Claims 41 and 42, modified Hovatter teaches the assembly of claim 38.
Modified Hovvater is silent to the integral assembly comprises an alignment element and wherein the integral assembly comprises a proximate and a distal end and the plurality of spaced containers are positioned between the proximate and distal ends, and the alignment element is positioned at the proximate end adjacent to the plurality of spaced containers.  
Edens teaches in the related art of an array of sample tubes. [0161] In the exemplary embodiment of FIG. 17, the tube holders 1406 engage channels 1700 located at each end of the tube strip 210. Each channel 1700 may be formed between an upper rib 1702 and a lower rib 1704 (alignment element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an alignment element as taught by modified Hovvater, positioned between at proximate end adjacent to the 

Regarding Claim 51, modified Hovatter teaches the assembly of claim 38 and 8 tubes in Figs 1 and 2 in Hovatter.
Modified Hovatter is silent to the integral assembly comprises up to 25 spaced containers.
Edens teaches in the related art of sample tubes. In Fig. 2 and [0070], tube strips 210, or individual tubes in a tube strip 210, also may contain calibrators or quality controls (or no sample). For purposes of this description, the contents of each tube will be considered to be a "sample" regardless of whether its contents are a patient's specimen, a calibrator, a quality control, or nothing at all. In this embodiment, each tube strip 210 has four tubes, each tube strip rack 208 can hold up to six tubes strips 210. Nine tube strip racks 208 are illustrated, but eight racks 208 or other numbers of racks 208 may be provided. The tube strip racks 208 may be provided in adjacent lanes 202, or otherwise distributed.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added up to 25 spaced containers, as taught by Edens, from the initial 8 tubes, in modified Hovatter, in order to allow for additional samples to be collected and processed simultaneously.

Claims 55, 57, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Edens (US Pub 2014/0112845),

Regarding Claim 55, Edens teaches the holder of claim 54.
Edens is silent wherein the array comprises a 1 x 10, 2 x 10, 3 x 10, 4 x 10, 5 x 10, 6 x 10, 7 x 10, 8 x 10, 9 x 10, or 10 x 10 array of receptacles.
Edens teaches in FIG. 2. [0070] In this embodiment, each tube strip 210 has four tubes, each tube strip rack 208 can hold up to six tubes strips 210. Nine tube strip racks 208 are illustrated, but eight racks 208 or other numbers of racks 208 may be provided. The tube strip racks 208 may be provided in adjacent lanes 202, or otherwise distributed. Fig. 28 shows an array of sample tubes and receptacles arranged in an array. Since Edens teaches other numbers of racks may be provides, the array may comprise the dimensions with the number of tubes and receptacles disclosed in this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holder of Edens, to have an array with 1 x 10, 2 x 10, 3 x 10, 4 x 10, 5 x 10, 6 x 10, 7 x 10, 8 x 10, 9 x 10, or 10 x 10 array of receptacles, to allow for at least ten different samples to be analyzed simultaneously.
	  

Regarding Claim 57, Edens teaches the holder of claim 54.
Edens is silent to wherein the array comprises a 1 x 7, 2 x 7, 3 x 7, 4 x 7, 5 x 7, 6 x 7, 7 x 7, 8 x 7, 9 x 7, or 10 x 7 array of receptacles.
Edens teaches in FIG. 2. [0070] In this embodiment, each tube strip 210 has four tubes, each tube strip rack 208 can hold up to six tubes strips 210. Nine tube strip racks 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holder of Edens, to have an array with 1 x 7, 2 x 7, 3 x 7, 4 x 7, 5 x 7, 6 x 7, 7 x 7, 8 x 7, 9 x 7, or 10 x 7 array of receptacles, to allow for at least seven different samples to be analyzed simultaneously.

Regarding Claim 58, Edens teaches the holder of claim 54.
Edens is silent to wherein the array comprises a 1 x 16, 2 x 16, 3 x 16, 4 x 16, 5 x 16, 6 x 16, 7 x 16, 8 x 16, 9 x 16, or 10 x 16 array of receptacles.
Edens teaches in FIG. 2. [0070] In this embodiment, each tube strip 210 has four tubes, each tube strip rack 208 can hold up to six tubes strips 210. Nine tube strip racks 208 are illustrated, but eight racks 208 or other numbers of racks 208 may be provided. The tube strip racks 208 may be provided in adjacent lanes 202, or otherwise distributed. Fig. 28 shows an array of sample tubes and receptacles arranged in an array. Since Edens teaches other numbers of racks may be provides, the array may comprise the dimensions with the number of tubes and receptacles disclosed in this claim.


Regarding Claim 59, Edens teaches the holder of claim 54.
Edens is silent to wherein the array comprises a 1 x 25, 2 x 25, 3 x 25 4 x 25, 5 x 25, 6 x 25, 7 x 25, 8 x 25, 9 x 25, or 10 x 25 array of receptacles.
Edens teaches in FIG. 2 [0070] In this embodiment, each tube strip 210 has four tubes, each tube strip rack 208 can hold up to six tubes strips 210. Nine tube strip racks 208 are illustrated, but eight racks 208 or other numbers of racks 208 may be provided. The tube strip racks 208 may be provided in adjacent lanes 202, or otherwise distributed. Fig. 28 shows an array of sample tubes and receptacles arranged in an array. Since Edens teaches other numbers of racks may be provides, the array may comprise the dimensions with the number of tubes and receptacles disclosed in this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the holder of Edens, to have an array with 1 x 25, 2 x 25, 3 x 25 4 x 25, 5 x 25, 6 x 25, 7 x 25, 8 x 25, 9 x 25, or 10 x 25 array of receptacles, to allow for at least twenty five different samples to be analyzed simultaneously.


Claims 61, 62, 63, 64, 65, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Edens (US Pub 2014/0112845), in view of Nishikawa (US Pub 2013/0244274). 

Regarding Claims 61, 64, 65, and 66, Edens teaches the holder of claim 52.
Edens is silent in regard to the receptacle holder further comprises a kit information display element, the kit information display element comprises instructions for set-up of the kit, instructions for use of the kit, or combinations thereof, an identifier comprising non-volatile memory including kit set-up information, kit usage information, or combinations thereof, the identifier comprises a bar code, the non-volatile memory comprises an RFID tag, a bar code, ICC, an EPROM, or EEPROM. 
Nishikawa recites in the conventional device, after the barcode is read by the barcode reader, the read information is displayed on a screen of the control computer in paragraph [0004]. The user checks whether or not the barcode is accurately read, whether the type of read reagent is correct, whether the expiration date has not passed, and the like by looking at the displayed screen. If the read information is correct, the user pushes an OK button displayed on the screen. The read information is thereby registered in the control computer. The information processing unit, (5), includes a main body, (50), a display input unit, (51), including a touch panel type display, and a handy type barcode reader, (52), in paragraph [0030]. A speaker, (51a), for outputting an audio signal output from the main body is installed at the lower part of the display input unit. The transportation controller, (7), includes a main body, (70), and a display input unit, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have modified the receptacle holder, as taught by Edens, by adding a display which comprises instructions for set-up of the kit, instructions for use of the kit, or combinations thereof, instructions comprise assay reagent preparation, multi-well plate preparation, or combinations thereof, instructions 

Regarding Claim 62, Edens teaches the holder of claim 61 wherein the receptacle holder further comprises a cover mated to the top surface and the cover comprises an attachment element configured to attach the kit information display element to the cover (FIG. 28, [0206] The cover 2804 is configured to cover the tube strips 210. As shown, the cover 2804 may include a plurality of protrusions 2824 that are positioned to extend into each tubes of each tube strip 210. The cover 2804 also may be have structures on its upper surface to facilitate stacking of other covers 2804, tube strip holders 212, or other parts. The cover has a rim extending which would be an attachment element and would be capable of being configured to attach the kit information display element to the cover).  

Regarding Claim 63, Edens teaches the holder of claim 62 wherein the cover comprises an inner surface and an outer surface, wherein the inner surface is positioned to face the top surface of the receptacle holder and the attachment element is affixed to the inner surface to attach the kit information display element to the inner surface of the cover (In FIG. 28, the cover 2805 has an inner surface. See underside, opposite side of where 2804 is. The cover 2804 comprises a plurality of 

Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Edens (US Pub 2014/0112845), in view of Wilson (US Pub 2009/0129978).
Regarding Claims 68 and 69, Edens teaches claim 52.
Edens is silent to a fluid reservoir and the fluid reservoir is adapted to receive a disposable fluid reservoir. 
Wilson recites a holder for reagents, such as may be used for transporting the reagents and for carrying out processing operations on biological samples with the reagents. Wilson teaches in Figure 3C the containers, (554), received by the receptacles, (550), may alternatively be an integrated part of the holder and may be the same type of container as the waste chamber and/or the reagent tube(s), or may be different therefrom in paragraph [0041]. The holder is typically such that the connecting member, process tube, the two or more reagent tubes, and the waste chamber (if present) are made from a single piece, made from a material such as polypropylene in paragraph [0045].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the receptacle holder, as taught by Edens, by adding a waste chamber, in order to store reagents for transport or to collect waste reagents during an experiment without having multiple containers. 

			Additional Reference Cited
Examiner notes a recent product (from www.Labtag.com) with date of 2020 which has a structure like claim 1. However, based on the date of that webpage, it would not qualify as prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1798